DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-22 in the reply filed on 7/14/2021 is acknowledged. Therefore, claims 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a plurality of conduits" in line 2. However, this limitation has already been recited in in claim 7, a claim from which claim 8 depends. Therefore, claim 8 is indefinite.
Claim 8 recites the limitation "the contact cooled compressor process" in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 8 is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 12-14, 16, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo 9,568,001.
Endo discloses, regarding claim 1, an apparatus comprising: an airend having a male screw rotor 24 configured to be complementarily rotated with a female screw rotor 26, a plurality of rolling element bearings 34 structured to rotatingly support the male screw rotor 24 and the female screw rotor 26 when they are rotated to provide a flow of compressed fluid; a lubricant circuit 14 (comprising elements 36, 76, 78, 80) having a conduit 36 configured for the passage of a lubricant, the conduit 36 configured to deliver lubricant to the plurality of rolling element bearings 34; a control valve 80 in fluid communication with the conduit 36 and structured to regulate a flow of lubricant through the conduit 36 to the plurality of rolling element bearings 34, the control valve 80 having a first position structured to deliver a first flow of lubricant to the plurality of rolling element bearings 34 and a second position structured to deliver a second flow of lubricant to the plurality of rolling element bearings 34, the first flow greater than the Re claim 2, wherein the controller 88 activates the control valve 80 as a function of the operational state of the airend including discharge pressure of the airend (see discharge pressure sensor 90b); Re claim 3, the controller 88 is structured to regulate a velocity of the lubricant delivered to the plurality of rolling element bearings 34 from the control valve 80 (this is clearly the case, see col. 17, lines19); Re claim 4, wherein the airend is a contact cooled compressor 10, wherein the conduit 36 includes a plurality of conduits, and wherein the plurality of conduits provide lubricant to the plurality of rolling element bearings 34 and to at least one of the male screw rotor 24 and female screw rotor 26 (see horizontal conduit with a T-shape below 26a in Fig. 1, this conduit has a connecting component with 36 that also lubricates the rotors) for purposes of lubrication, cooling, and sealing of the male screw rotor 24 and female screw rotor 26 during a compression process; Re claim 5, which further includes an oil cooler 78 structured to transfer heat from the lubricant after the lubricant has been used to lubricate the plurality of bearings 34 and after it has been used by the male screw rotor 24 and the female screw rotor 26.
Endo discloses, regarding claim 12, an apparatus comprising: an airend having a rotating mechanical component 26 configured to compress a working fluid; a bearing 34 structured to support the rotating mechanical component 26; a lubrication system 14 (comprising elements 36, 76, 78, 80) including a passage 36 structured to convey lubricant, the lubrication system 14 structured to lubricate the bearing 34 and the Re claim 13, wherein the first open position is associated with a loaded condition of the airend, and the second position is associated with an unloaded condition of the airend, and wherein the controller 88 is structured to regulate flow of lubricant through the control valve 80 on the basis of the operational state of the airend including discharge pressure of the airend (see discharge pressure sensor 90b, as well as col. 16, line 53 to col. 17, lines 23); Re claim 14, wherein the airend is a contact cooled screw compressor 10, and wherein the rotating mechanical component includes a plurality of rotating mechanical components 24, 26, and wherein the plurality of rotating mechanical components 24, 26 includes a first screw rotor 24 and the second screw rotor 26; Re claim 16, which further includes a lubricant cooler 78 structured to cool lubricant after it has been used to lubricate the bearing; Re claim 18, wherein the lubricant flow valve 80 also includes a closed position associated with no flow of lubricant through the lubricant flow valve 80 (this is clearly the case), and wherein the .

Claims 1, 10-12, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feller 8,870,555 
Feller discloses, regarding claim 1, an apparatus comprising: an airend having a male screw rotor 36 configured to be complementarily rotated with a female screw rotor 38, a plurality of rolling element bearings 46, 48 (shown in Fig. 1) structured to rotatingly support the male screw rotor 36 and the female screw rotor 38 when they are rotated to provide a flow of compressed fluid; a lubricant circuit 70/100 having a conduit 166 configured for the passage of a lubricant, the conduit 168 configured to deliver lubricant to the plurality of rolling element bearings 46, 48; a control valve 110 in fluid communication with the conduit 168 and structured to regulate a flow of lubricant through the conduit 168 to the plurality of rolling element bearings 46, 48, the control valve 110 having a first position structured to deliver a first flow of lubricant to the plurality of rolling element bearings 46, 48 and a second position structured to deliver a second flow of lubricant to the plurality of rolling element bearings 46, 48, the first flow greater than the second flow (see 5, lines 25-29 and col. 6, lines 33-50); and a controller 120 configured to regulate the flow of lubricant through the control valve 110 by activating the control valve 110 to transition from the first position to the second position as a function of the operational state of the airend (again, see 5, lines 25-29 and col. 6, lines 33-50); Re claim 10, wherein the conduit 168 is configured to deliver lubricant directly to the rolling element bearings 46, 48, and wherein the controller 120 activates Re claim 11, wherein the controller 120 activates the control valve 110 as a function of the operational state of the airend including at least one of oil injection temperature (see col. 6, lines 51-59).
Feller discloses, regarding claim 12, an apparatus comprising: an airend having a rotating mechanical component 36 configured to compress a working fluid; a bearing 46 structured to support the rotating mechanical component 36; a lubrication system 70/100 including a passage 168 structured to convey lubricant, the lubrication system 70/100 structured to lubricate the bearing 46 and the rotating mechanical component 36 to provide cooling and lubrication; a lubricant flow valve 110 in fluid communication with the passage 168 and structured to regulate flow of lubricant through the passage to the plurality of bearings 46, 48 and the rotating mechanical component 36, the lubricant flow valve 110 having first open position and a second open position, the first open position structured to deliver a flow of lubricant greater than a flow of lubricant associated with the second open position (see 5, lines 25-29 and col. 6, lines 33-50); and a controller 120 configured to regulate the flow of lubricant through the control valve 110 by activating the control valve 110 to transition from the first position to the second position as a function of the operational state of the airend (again, see 5, lines 25-29 and col. 6, lines 33-50); Re claim 21, wherein the controller 120 is structured to regulate flow of lubricant through the control valve 110 on the basis of the operational state of the airend including discharge temperature of the airend (see col. 6, lines 51-59); Re claim 22, wherein the controller 120 is structured to regulate flow of lubricant through the control .

Claims 1, 10, 12, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright 4,983,106.
Wright discloses, regarding claim 1, an apparatus comprising: an airend having a male screw rotor 1 configured to be complementarily rotated with a female screw rotor 2, a plurality of rolling element bearings 4-7 structured to rotatingly support the male screw rotor 1 and the female screw rotor 2 when they are rotated to provide a flow of fluid; a lubricant circuit (combination of elements 15, 28, 29, 31-39) having a conduit 29 configured for the passage of a lubricant, the conduit 29 configured to deliver lubricant to the plurality of rolling element bearings 4-7; a control valve 46 in fluid communication with the conduit 29 and structured to regulate a flow of lubricant through the conduit 29 to the plurality of rolling element bearings 4-7, the control valve 46 having a first position structured to deliver a first flow of lubricant to the plurality of rolling element bearings 4-7 and a second position structured to deliver a second flow of lubricant to the plurality of rolling element bearings 4-7, the first flow greater than the second flow (see col. 3, lines 21-27); and a controller 45 configured to regulate the flow of lubricant through the control valve 46 by activating the control valve 46 to transition from the first position to the second position as a function of the operational state of the airend (again, see col. 3, lines 21-27). Furthermore, with regard to the “compressed fluid” limitation, it should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in regarding claim 10, wherein the conduit 29 is configured to deliver lubricant directly to the rolling element bearings 4-7, and wherein the controller 45 activates the control valve 46 as a function of the operational state of the airend including discharge temperature of the airend (see col. 3, lines 18-27).
Wright discloses, regarding claim 12, an apparatus comprising: an airend having a rotating mechanical component 1/8 configured to pump a working fluid; a bearing 5 structured to support the rotating mechanical component 1/8; a lubrication system (combination of elements 15, 28, 29, 31-39, 41, 42, and 45-47) including a passage 29 structured to convey lubricant, the lubrication system structured to lubricate the bearing 5 and the rotating mechanical component 1/8 to provide cooling and lubrication; a lubricant flow valve 46 in fluid communication with the passage 19 and structured to regulate flow of lubricant through the passage to the plurality of bearings 4-7 and the rotating mechanical component 1/8, the lubricant flow valve 46 having first open position and a second open position, the first open position structured to deliver a flow of lubricant greater than a flow of lubricant associated with the second open position (see col. 3, lines 21-27); and a controller 45 configured to regulate the flow of lubricant through the control valve 46 by activating the control valve 46 to transition from the first position to the second position as a function of the operational state of the airend (again, see col. 3, lines 21-27). Furthermore, with regard to the “compress a working regarding claim 21, wherein the controller 45 is structured to regulate flow of lubricant through the control valve 46 on the basis of the operational state of the airend including discharge temperature of the airend (see col. 3, lines 18-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Endo 9,568,001.
Endo discloses the claimed invention, including the conduit 36 having a plurality of conduits (clearly shown in Fig. 1). However, Endo does not disclose the airend including a first stage compressor and a second stage compressor, the first stage compressor having the male screw rotor and the female screw rotor, the second stage regarding claim 7, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add additional compression stages since such a modification would amount to a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) (see MPEP 2144.04 VI. B – Duplication of Parts).
Re claim 8, Endo, as modified, further teaches that the airend is a contact cooled compressor 10, wherein the conduit 36 includes a plurality of conduits (clearly shown in Fig. 1), and wherein the plurality of conduits provide lubricant to at least one of the plurality of rolling element bearings 34 and to at least one of the first stage compressor and second stage compressor useful to provide lubrication, cooling, and sealing of the contact cooled compressor process. Again, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add additional compression stages and lubrication circuits since such a modification would amount to a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) (see MPEP 2144.04 VI. B – Duplication of Parts).



Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15, 17, 19, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. All of the unused references disclose lubrication systems for screw compressor bearings, but all except Yoshimua fail to explicitly disclose a controller. Yoshimua’s valve 46 just drains oil from the lubrication system, it does not supply it thereto.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746